Case 2:17-cv-07557-JMA-SIL Document 23 Filed 07/18/19 Page 1 of 1 PageID #: 111

                                                                                                                    FILED
                                                                                                                    CLERK
                                                                                                           7/18/2019 4:48 pm
                                                                                                         U.S. DISTRICT COURT
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT NEW YORK                                                                      EASTERN DISTRICT OF NEW YORK
                                                                                                         LONG ISLAND OFFICE
     ----- --·· ... '•• .......... -............... . ----. -----· -- . -·· .. . X

     FELIPE CRUZ,
                                                                                        17 Civ. 7557 (JMA)(SIL)
                                            Plaintiff,
                           - against -
     COOKIES UNITED, LLC,
                                            Defendant.
     ••••••••••••••• ••••••••••••••• ••••••••••••••• ••••••••••••••• •• X


                                     STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

     for the parties that the above-captioned action shall be and hereby is dismissed with prejudice,

     pursuant to Fed. R. Civ. P. 41(a)(l), each party to bear their own costs.                              ·-nie_ l""'-r-\ c..prrwc,5
                                                               ·-\\(!_ 1c1tl~I'\(,,\          c.S    %u         Ov\.J   (ec.fo/\",,\-.:i l-€ •
     Dated: New York, New York
            February 2 I, 2019

     DAVIS WRIGHT TREMAINE LLP


     By ~~ /:0 ?
              fRoy P. Salins                                                                Steven M,      ser
     1251 Avenue of the Americas, 21st Floor                                         T  ee School  Street, Suite 207B
     New York, New York 10021                                                        oren Cove, New    York  11542
     (212) 489-8230                                                                  (516) 671-1150
     Attorneys for Defendants                                                        Attorneys for Plaintiff




     Honofoble Joan M. Azrack
     United States District Judge


                                                                                                      .,


       ·1 he_                        C\er\c                    ot                                    1-5

        ·-to               Cll) \(_                    ~l j
